Case 6:20-cv-00886-RBD-GJK Document 25 Filed 08/04/20 Page 1 of 2 PageID 86




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

NOE RODRIGUEZ,

       Plaintiff,

v.                                                      Case No. 6:20-cv-886-Orl-37GJK

TORTILLERIA EL PROGRESO INC.;
and MARIA A. ACEVEDO-LUNA,

      Defendants.
_____________________________________

                                         ORDER

       Plaintiff sued her former employers for failure to pay overtime in violation of the

Fair Labor Standards Act (“FLSA”). (See Doc. 1.) The parties moved for approval of their

FLSA settlement agreement under Lynn’s Food Stores, Inc. v. United States ex rel. United

States Department of Labor, 679 F.2d 1350, 1355 (11th Cir. 1982). (Doc. 22 (“Motion”);

Doc. 22-1 (“Agreement”).) On referral, U.S. Magistrate Judge Gregory J. Kelly

recommends granting the Motion, finding the Agreement is fair and reasonable. (Doc. 23

(“R&R”).)

       The parties don’t object to the R&R. (Doc. 24.) As such, the Court has examined

the R&R only for clear error. See Wiand v. Wells Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ,

2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see also Macort v. Prem, Inc.,

208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the R&R is due to be

adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED:

                                            -1-
Case 6:20-cv-00886-RBD-GJK Document 25 Filed 08/04/20 Page 2 of 2 PageID 87




      1.    U.S. Magistrate Judge Gregory J. Kelly’s Report and Recommendation

            (Doc. 23) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.    The parties’ Amended Joint Motion for Approval of Settlement and Motion

            to Dismiss the Case with Prejudice (Doc. 22) is GRANTED.

      3.    The Agreement (Doc. 22-1) is APPROVED.

      4.    This action is DISMISSED WITH PREJUDICE.

      5.    The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on August 4, 2020.




Copies to:
Counsel of Record




                                        -2-
